               Case 1:20-bk-11243-SDR                            Doc 5 Filed 03/31/20 Entered 03/31/20 16:40:14                  Desc
                                                                 Main Document    Page 1 of 4

 Fill in this information to identify your case:

 Debtor 1                 Daniel Malcolm Blevins
                          First Name                        Middle Name              Last Name

 Debtor 2                 Angela Michelle Blevins
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         American Honda Finance                               Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       2019 Honda Ranger                                  Reaffirmation Agreement.
    property             4-wheeler                                          Retain the property and [explain]:
    securing debt:



    Creditor's         Bank Of Dade                                         Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       2019 Chevrolet Silverado 23k                       Reaffirmation Agreement.
    property             miles                                              Retain the property and [explain]:
    securing debt:



    Creditor's         Bank Of Dade                                         Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       1953 Chevrolet uknown miles                        Reaffirmation Agreement.
    property             broken down, purchased to                          Retain the property and [explain]:
                         restore

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 1:20-bk-11243-SDR                               Doc 5 Filed 03/31/20 Entered 03/31/20 16:40:14                      Desc
                                                                 Main Document    Page 2 of 4

 Debtor 1      Daniel Malcolm Blevins
 Debtor 2      Angela Michelle Blevins                                                                Case number (if known)


    securing debt:



    Creditor's     Bank Of Dade                                             Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of 1056 Old Deer Head Cove Road                             Reaffirmation Agreement.
    property       Rising Fawn, GA 30738 Dade                               Retain the property and [explain]:
    securing debt: County



    Creditor's     Bank Of Dade                                             Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of      Farm Equipment - Tractor,                           Reaffirmation Agreement.
    property            Auger, etc.                                         Retain the property and [explain]:
    securing debt:



    Creditor's     Bank Of Dade                                             Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of      2019 Chevrolet Tahoe 18k miles                      Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's     Bank Of Dade                                             Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of      2004 Georgia Boy Landau                             Reaffirmation Agreement.
    property            Series M-3425DS                                     Retain the property and [explain]:
    securing debt:



    Creditor's     Chattanooga First Federal Credit                         Surrender the property.                            No
    name:          Union                                                    Retain the property and redeem it.
                                                                                                                               Yes
                                                                            Retain the property and enter into a
    Description of      2016 Seaark V-Cat 200                               Reaffirmation Agreement.
    property            & 2016 Tandem 20 Ft. Trailer                        Retain the property and [explain]:
    securing debt:



    Creditor's     Chattanooga First Federal Credit                         Surrender the property.                            No
    name:          Union                                                    Retain the property and redeem it.
                                                                                                                               Yes
                                                                            Retain the property and enter into a
    Description of      2012 Dodge Ram 3500 170k                            Reaffirmation Agreement.
    property            miles                                               Retain the property and [explain]:
    securing debt:



    Creditor's     Chattanooga First Federal Credit                         Surrender the property.                            No

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 1:20-bk-11243-SDR                               Doc 5 Filed 03/31/20 Entered 03/31/20 16:40:14                                Desc
                                                                 Main Document    Page 3 of 4

 Debtor 1      Daniel Malcolm Blevins
 Debtor 2      Angela Michelle Blevins                                                                Case number (if known)


    name:          Union                                                     Retain the property and redeem it.
                                                                                                                                        Yes
                                                                            Retain the property and enter into a
    Description of      1056 Old Deer Head Cove Road                        Reaffirmation Agreement.
    property            Rising Fawn, GA 30738 Dade                          Retain the property and [explain]:
    securing debt:      County



    Creditor's     Kubota Credit Corp                                       Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      zero turn Lawnmower                                 Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's     Performance Finance                                      Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      2018 Indian Chieftan                                Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's     Syncb/Polaris Consumer                                   Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      2018 Polaris XP1000                                 Reaffirmation Agreement.
    property            razor                                               Retain the property and [explain]:
    securing debt:                                                        surrender co-signed interest

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 1:20-bk-11243-SDR                               Doc 5 Filed 03/31/20 Entered 03/31/20 16:40:14                     Desc
                                                                 Main Document    Page 4 of 4

 Debtor 1      Daniel Malcolm Blevins
 Debtor 2      Angela Michelle Blevins                                                               Case number (if known)


 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Daniel Malcolm Blevins                                                   X /s/ Angela Michelle Blevins
       Daniel Malcolm Blevins                                                          Angela Michelle Blevins
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        March 31, 2020                                                   Date    March 31, 2020




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
